Citation Nr: 0640145	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for spinal stenosis, 
status post lumbar laminectomy, currently rated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1969 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Failure to provide VCAA notice of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The 
veteran has not been provided with a VCAA notice letter. 

The veteran has indicated that the symptomatology associated 
with his low back disorder had worsened in severity.  VA is 
obliged to afford veterans contemporaneous examinations where 
there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board notes that the last comprehensive VA examination 
afforded the veteran occurred in June 2001 and that the 
veteran has not been afforded a VA examination throughout the 
course of his appeal.  The Board also notes that the veteran 
has not been afforded a VA examination following his January 
2003 back surgery to determine if his service-connected low 
back disability has worsened..  

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran with a VCAA 
notice letter regarding his claim for an 
increased evaluation for spinal stenosis, 
status post lumbar laminectomy.

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations of his low back to determine 
the nature and severity of his service-
connected spinal stenosis, status post 
lumbar laminectomy.  All necessary tests 
and studies, including range of motion 
testing reported in degrees of arc and X-
rays studies, should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should be provided with a copy of the 
rating criteria in order to properly rate 
the veteran.  This should encompass the 
rating criteria in effect from September 
2002.

3.  After completion of the above, if the 
claim is not fully granted issue a 
supplemental statement of the case, 
including notice of the changes in the 
rating criteria for evaluating spine 
disorders, before returning the case to 
the Board if otherwise in order.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


